DETAILED ACTION

Allowable Subject Matter
Claims 2-4, 6-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest	address logic that routes memory transactions that do not target the scratchpad memory either along the first data pathway directly to the first memory or along a second data pathway to a second memory depending on whether data associated with the memory transactions that do not target the scratchpad memory is resident in the first memory, in combination with other recited limitations in claim 2.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest routing the memory transactions that do not target the scratchpad memory either along the first data pathway directly to the first memory or along a second data pathway to a second memory depending on whether data associated with the memory transactions that do not target the scratchpad memory is resident in the first memory, in combination with other recited limitations in claim 12.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest routing the memory transactions that do not target the scratchpad memory either along the first data pathway directly to the first memory or along a second data pathway to a second memory depending on whether data associated with the memory transactions that do not target the scratchpad memory is resident in the first memory, in combination with other recited limitations in claim 23.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Che et al, U.S. Publication No. 2015/0106587 A1, discloses the GPU's local memory hierarchy 118 can include texture memory, scratchpad memory, and constant memory, each configured to store data and respond to memory access requests in a way that enhances the efficiency of the GPU 104. In some embodiments, one or more of these special memory structures is configured so that it operates more efficiently on data stored in a particular format [paragraph 22].
Marathe, U.S. Publication No. 2011/0246724 A1, discloses memory accesses to a potentially diverse set of memory locations [paragraph 35].
Tischler, U.S. Patent No. 6,483,516 B1, discloses a hierarchical texture cache scheme. A dynamically configurable portion of the shared cache is engaged as a secondary level in a hierarchical texture cache architecture. The graphics unit includes a small multi-ported L1 texture cache local to its 2D/3D pipeline that is backed by the relatively large, single ported portion of the shared cache. The graphics unit issues data reads with 
Hanley, U.S. Publication No. 2018/0165097 A1, discloses quick computations, even with high latencies, and also provides secure computation. For example, core0 (104a) can rapidly access scratchpad 302 in the following manner, from core0 (104a), L1 (106a), memory controller 112, to scratchpad 302. Of course, the system memory 114 can be accessed by a slower path—core0 (104a), L1 (106a), memory controller 112 to off-chip system memory 114 [paragraph 46].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181